NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL E. CLARK,                               No. 21-15128

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02178-JAD-NJK

 v.
                                                MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Michael E. Clark appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging a municipal policy or custom of conducting

false arrests. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Clark fails to address the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment, and he has therefore waived his challenge to those portions of the

district court’s order. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      The district court did not abuse its discretion by denying Clark’s motion to

extend the deadline set forth in the scheduling order to amend his complaint

because Clark did not show good cause for the extension. See Fed. R. Civ. P.

16(b)(4); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-10 (9th Cir.

1992) (setting forth standard of review and holding that modification of a pretrial

scheduling order after the applicable deadline has passed requires a showing of

good cause, which “primarily considers the diligence of the party seeking the

amendment”).

      We reject as without merit Clark’s contention that the district judge was

biased against him.

      AFFIRMED.




                                          2                                    21-15128